Citation Nr: 1125568	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.

3.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974 and from April 1980 to July 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the case was subsequently returned to the Regional Office (RO) in Newark, New Jersey.

In January 2010 the Veteran requested to be scheduled for a Travel Board hearing.  In a February 2010 Form 9, the Veteran indicated that he did not desire a Board hearing.  In May 2010, the Veteran's representative at the time confirmed that the Veteran did not desire a Board hearing.

In October 2010 the Veteran's attorney submitted additional evidence directly to the Board and waived the Veteran's right to have the evidence initially considered by the RO.

The  issues of entitlement to service connection for thoracolumbar spine disability and psychiatric disability, on a secondary basis, were raised by the Veteran's attorney in argument submitted in October 2010.  These issues have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over then and they are referred to the AOJ for appropriate action.  

The claims for higher initial ratings for the Veteran's knee disabilities are addressed in the REMAND that follows the ORDER section of this decision.

FINDING OF FACT

The Veteran's bilateral pes planus has more nearly approximate pronounced disability than severe disability throughout the initial-rating period.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letter mailed in March 2006, prior to the initial adjudication of the claim.  

In addition, the pertinent treatment records have been obtained and VA has afforded the Veteran appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010)..  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for bilateral pes planus.  Under Diagnostic Code 5276, a 30 percent rating is warranted for severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for bilateral pes planus that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the June 2009 rating decision on appeal, the Appeals Management Center granted service connection for bilateral pes planus and assigned a 30 percent evaluation, effective July 22, 2005.  


The Veteran was afforded a hearing before a Veterans Law Judge in January 2007 in connection with his claim for service connection for bilateral pes planus.  During his hearing, the Veteran testified that he had pain in his feet, especially while working as a security guard.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported a history of pes planus with stabbing pain in his arches, as well as throbbing pain in both feet that had progressively worsened over the years.  Examination of the feet showed symptoms of pain, swelling, heat, stiffness, fatigability, weakness, and lack of endurance, bilaterally.  The examiner noted that there were flare-ups occurring weekly or more often and lasting less than one day.  Precipitating factors included walking and standing and relieving factors included rest, elevation, soaking, ice and pain medication.  The Veteran was unable to stand for more than a few minutes, and unable to walk for more than a few yards.  He used orthotic inserts with poor results.  

Examination of the left foot showed objective evidence of painful motion in the ankle joint, pain in the Achilles tendon, heel, arch and the ball of the foot.  There was also objective tenderness in the Achilles tendon, arch, heel, and ball of the foot.  There was evidence of mild weakness (+4/5) on dorsiflexion and plantarflexion.  There was also evidence of abnormal weight bearing, evidenced by callosities and unusual shoe wear patterns.  The Achilles tendon was inward bowing with partial correction and pain on manipulation.  There was midfoot malignment that was correctable but painful on manipulation.  There was also moderate pronation.  There was angulation of the left heel valgus to 4 degrees, correctable by manipulation.  Location of the weight bearing line was medial to the great toe.  There was no atrophy of the left foot and the arch was present on weight bearing.

Examination of the right foot showed painful motion on dorsiflexion, as well as pain in the arch, heel and Achilles tendon.  There was objective tenderness in the plantar heel, arch and ball of the foot.  There were mild guarding due to pain and some weakness (+4/5) on dorsiflexion and plantarflexion.  Abnormal weight bearing was evidenced by callosities and unusual shoe wear pattern.  The Achilles tendon was inward bowing; it was partially correctable but with pain on manipulation.  There was no forefoot or midfoot malalignment, but there was mild pronation.  The arch was present on weight bearing, and there was pain on manipulation.  There was valgus angulation of 3 degrees that was correctible by manipulation.  The location of the weight bearing line was medial to the great toe.  There was no muscle atrophy of the foot.  The examiner noted that the Veteran's feet were pronated in gait, and X-rays showed pes planus with heel spurs bilaterally.  A diagnosis of bilateral pes planus was provided, and the examiner noted significant effects on occupation due to weakness, fatigue, and pain.

An April 2009 VA treatment record notes a complaint of increased foot pain with walking and standing.  The podiatrist noted flat feet in stance with an everted calcaneus bilaterally with tight Achilles tendons bilaterally.  A diagnosis of pes planus was provided and full lynco arches were ordered.

The Veteran submitted a letter from a private chiropractor, R.C.B., DC, dated in September 2010.  The chiropractor noted significant pain on palpation of the plantar fascia from the hallicus longus area back to the Achilles tendon, with significant point tenderness and generalized edema and swelling at the point of insertion of the Achilles tendon, bilaterally.  The tallus bones of both feet were subluxated and abnormally fixated at the talus malleous articulation resulting in abnormal foot function, as well as moderate to severe pain on palpation of the area.  The chiropractor stated that the Veteran had pronounced, marked pronation, extreme tenderness of the plantar fascia, marked inward displacement and severe spasm of the tendo-achilles, not improved with orthopedic shoes.  

The Veteran is currently rated at 30 percent for bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  After review of the evidence, the Board finds that the criteria for a rating of 50 percent under Diagnostic Code 5276 are met.  The statement from the Veteran's private podiatrist indicates that the Veteran has all of the impairment required for a 50 percent rating.  The Board also finds that the May 2009 VA examination report also shows that the functional impairment from the disability warrants a 50 percent rating.  At that examination it was noted that the Veteran was unable to stand for more than a few minutes and unable to walk for more than a few yards.  Although orthotics were prescribed in April 2009, the May 2009 examiner stated that the Veteran had had poor results with orthotic inserts.

The Board notes that 50 percent is the maximum schedular rating authorized for bilateral pes planus and it appears to be the rating that the Veteran is seeking.  The Board has considered whether a higher schedular rating is warranted under any other diagnostic code but finds that the Veteran's impairment is contemplated under Diagnostic Code 5276 and that it would not be appropriate to rate it under any other diagnostic code.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the Veteran's disability level and symptomatology are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

ORDER

A rating of 50 percent for bilateral pes planus is granted throughout the initial-rating period, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran also is seeking higher ratings for the disabilities of his knees.  He was most recently afforded a VA examination to determine the current degree of severity of his knee disabilities in March 2009.  In September 2020, he alleged that his bilateral knee pain had worsened.  In addition, there is some indication in a September 2010 report from the Veteran's private chiropractor that his bilateral knee disability has increased in severity.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his bilateral knee disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his knees during the period of these claims.  

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records for the period since November 2009.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected bilateral knee disability.  The claims folder must be made available to and reviewed by the examiner.  

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also provide an opinion concerning the impact of each knee disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


